Citation Nr: 0922745	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  05-34 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for the service-connected 
bilateral hearing loss, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1962 to 
September 1965, with the DD Form 214 indicating 3 years of 
prior active service.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that confirmed and continued a previously 
assigned 10 percent rating for service-connected bilateral 
hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks a rating in excess of 10 percent for his 
service-connected bilateral hearing loss.  Multiple VA 
audiological examinations have been conducted, but the 
results remain significantly inconsistent.  Although some of 
the examination reports have been deemed inadequate for 
rating purposes, no attempt has been made by any examiner to 
explain which, if any, of the examination reports are 
adequate for rating purposes, particularly in light of the 
functional overlay noted by more recent examination reports.  

For example, in March 2003, the Veteran's test results 
revealed a mild to moderately severe sensorineural hearing 
loss in the right ear, and a moderately severe sensorineural 
hearing loss in the left ear.  Audiological examination in 
August 2003, conducted by VA audiologist E.I., revealed an 
average pure tone threshold of 62 in the right ear and 71 in 
the left ear.  CNC word list recognition was 94 in the right 
ear and 96 in the left ear.  The assessment was mild to 
moderately severe hearing loss in the right ear and 
moderately severe to severe loss in the left ear.

In contrast, a September 2003 audiological evaluation report 
from Madigan Army Medical Center noted a recent onset of 
significant hearing difficulty.  His hearing aids had 
reportedly not been helping him for the past several months.  
The assessment was severe to profound sensorineural hearing 
loss in the right ear between 250 Hz and 8000 Hz; and, 
profound sensorineural hearing loss between 250 Hz and 8000 
Hz.  Word recognition was good binaurally at 105 dB, 
otherwise poor.  Excessive negative pressure in the left ear 
via tympanogram was also noted.  

In October 2003, however, the results had improved to 
moderate to severe in the right ear and flat severe loss in 
the left ear, with speech discrimination of 92 percent in 
each ear.  

At a March 2004 audiological examination conducted by E.I., 
there was an average pure tone threshold of 89 in the right 
ear and 96 in the left ear.  Speech recognition scores were 
54 in the right ear and 30 in the left ear.  The assessment 
was severe to profound sensorineural hearing loss in the 
right ear and a profound sensorineural hearing loss in the 
left ear.  The examination reported noted that the Veteran 
was treated with steroids, and was then tested with results 
being much better and consistent with previous audiograms.  
The Veteran had reportedly been off the steroids for quite a 
while and as such, the results of the instant examination 
were consistent with pre-steroid results.  

In an April 2004 follow-up email, the March 2004 audiologist, 
E.I. opined that the decrease in word score was consistent 
with the decrease in thresholds, and both were related to the 
infection for which steroids were given.  

A June 2004 otolaryngology consultation reported indicated 
that the Veteran was referred to ENT due to previous use of 
steroids which improved hearing thresholds.  The examiner 
indicated that the Veteran had a slowly progressive hearing 
loss which was most likely related to diabetes mellitus.  The 
examiner referred to an audiogram that showed 70 to 90 
decibel hearing loss.  The examiner indicated that the 
Veteran might be a candidate for cochlear implantation at 
some point.  

A June 2004 audiological examination, conducted by VA staff 
audiologist, R.F., noted that the Veteran was wearing his 
hearing aids and was communicating well and with little 
apparent effort.  The examiner added that the Veteran's 
hearing aids did not have sufficient power for a severe-to-
profound hearing loss.  Testing revealed a moderately severe 
to profound sloping functional hearing loss on the right; 
however, "PTSA/SRTs" were not in agreement.  Similarly, a 
profound functional hearing loss was noted on the left, and 
again, the PTASRTs were not in agreement.  Word recognition 
was poor at 36 percent, and 46 percent respectively.  
Regarding a prognosis for hearing stability, the examiner was 
not able to compare given the functional/nonorganic 
component.  

The Veteran was subsequently seen in the hearing aid repair 
clinic immediately after the audiological appointment.  He 
complained that his hearing aids picked up too much 
background noise.  The Veteran had reported not worn them 
consistently in the past, and had not worn them at all in the 
past 2 to 3 months.  During the evaluation, the Veteran 
understood and responded appropriately to average and below 
average speech, even when visual cues were not present.  No 
hearing aid adjustments were made given the inability in the 
past to obtain consistent and reliable pure tone threshold 
responses.  The examiner described to the Veteran that it was 
difficult and/or impossible to accurately fit the hearing 
aids with inconclusive examination results, and explained 
that the Veteran's hearing aid complaints may have resulted 
because the hearing aid was fitted using elevated pure tone 
thresholds.  

Audiological testing by E.I. in September 2005 noted a slight 
asymmetry with hearing loss in the left ear greater than the 
right ear.  The average pure tone loss was 79 in the right 
ear and 86 in the left ear.  Speech recognition was 56 in the 
right ear and 42 in the left ear.  The assessment was 
moderately severe to severe sensorineural hearing loss in the 
right ear and a severe to profound sensorineural hearing loss 
in the left ear.   The audiologist indicated that the results 
were consistent with two previous audiograms (in June 2004 
and March 2004).  The audiologist also noted that there was 
some question of functional overlay, but insisted that the 
present results were reliable and consistent with previous 
audiograms.  

Despite the above findings, a follow-up memorandum was 
emailed to the RO and specifically indicated that the 
September 2005 examination report did not include the 
following information:  



09/11/05 ADDENDUM
Vet has shown strong evidence of 
functional overlay in the past.  Quote 
from a report written Jun 30, 2004, "Vet 
reported that he has not worn the hearing 
aids consistently in the past and has not 
worn them at all in the past 2 -3 months.  
*AND*
Another quote from the Jun 30, 2004 
report, "Today patient was understanding 
and responding appropriately to average 
and below average speech, even when 
visual cues were not present."

These reported observations were made in 
the face of an audiogram similar to that 
obtained today.  As such, I declare the 
present audio invalid.  DO NOT USE FOR 
RATING PURPOSES.

The above addendum was signed by the chief of the audiology 
section, C.L.  

On his October 2005 VA Form 9, the Veteran specifically noted 
that he was not wearing his hearing aids because they did not 
fit properly, but after the VA worked on them, he began 
wearing them again, and has ever since.  Additionally, the 
Veteran reported that when words are repeated to him, he 
cannot understand them, and described it as hearing a 
mumbling.  The Veteran believed his hearing was getting 
worse.  

In light of the inconsistent test results, the Veteran was 
re-tested in December 2006.  Audiologist E.I., now as a QTC 
examiner, indicated a moderate to profound sensorineural 
hearing loss on the right and a moderately severe to severe 
hearing loss on the left.  E.I. specifically noted that there 
was a possible functional overlay.  Pure tone threshold 
average using air conduction was 80 on the right and 91 on 
the left.  Using bone conduction, pure tone threshold average 
was lower, but the examiner noted that an air conduction 
study was better than a bone conduction study to obtain a 
more accurate assessment of the Veteran's hearing loss.  
Speech recognition was 42% on the right and 0% in the left.

The audiologist, E.I. specifically remarked that although 
there did exist a hearing loss, the extent of the loss should 
not be calculated using the present test results.  Given the 
Veteran's history of functional overlay, E.I. recommended 
that he be tested using ABR or OAE.  

At a July 2007 QTC examination performed by E.I. the 
audiogram results were similar to the December 2006 study, 
revealing a moderately severe to profound sensorineural 
hearing loss in the right ear and a profound sensorineural 
hearing loss in the left ear.  Pure tone threshold average 
with air conduction was 80 in the right ear and 104 in the 
left ear.  Speech recognition was 82 percent in the right ear 
and 0 percent in the left ear.  

An August 2007 memorandum from a private audiologist, J.W., 
indicated that the Veteran was seen on that day for Auditory 
Brainstem Response (ABR) audiometry.  The Veteran reported 
that his hearing aids were helpful, but that he still was 
unable to understand people in multiple talker situations or 
in noise.  The hearing aids were working and appeared to be 
programmed for a mild to moderate hearing loss.  J.W. 
reported that, with the hearing aids on, the Veteran had no 
difficulty communicating in the quiet examination room.  
Without the hearing aids, he also communicated well during 
casual conversation, though he did occasionally indicate that 
he had not heard.  He was able to respond appropriately to 
live average conversational loudness speech, even when he 
could not see the face of the questioner.  

Regarding pure tone threshold testing, the Veteran's 
responses were unusually delayed.  He responded to pure tones 
at levels ranging from 50 dB to 100 dB HL.  His test-retest 
response variability at each test tone ranged from 25 to 40 
dB.  

Regarding otoacoustic emissions, cochlear (outer hair cell) 
function was mildly reduced in both ears, consistent with a 
mild to moderate sloping sensory hearing loss.  

Regarding ABR, broad band clicks were presented at 11.7 per 
second and ABR wave forms were recorded.  Repeatable Wave V 
in the right ear was seen at presentation levels down to and 
including 60 dB HL.  Repeatable Wave V could be seen in the 
left ear for presentation level down to and including 70 dB 
HL.  

ABR results showed an average pure tone threshold of 52.5 in 
the right ear and 58.75 in the left ear.  The examiner, J.W., 
indicated that there was no valid behavioral voluntary data, 
either pure tone or word recognition.  

The impression, based on objective test results together with 
the Veteran's communication behavior indicated a sloping mild 
to moderate sensory hearing loss in both ears.

On an addendum form, E.I. indicated that she reviewed the 
August 2007 test results, but her diagnosis at the July 2007 
testing did not change based on a review of an ABR/OAE test 
showing sloping mild to moderated sensory hearing loss in 
both ears; however, E.I. stated that those results did 
confirm functional overlay.  E.I. then stated that the 
Veteran had a mild to moderate sensorineural hearing loss in 
both ears, and not a moderately severe to profound loss.

In sum, the above course of events indicates that the Veteran 
has a "functional overlay" in addition to the organic 
hearing loss, and as such, the test results showing 
moderately severe to profound hearing loss in the right ear 
and moderately severe to severe loss in the left ear are not 
accurate for rating purposes.  However, there is no competent 
evidence in the claims file to indicate which, if any, of the 
numerous examination reports of record are adequate to rate 
the Veteran's service-connected hearing loss.  Although it 
appears that the ABR testing produced a more accurate level 
of disability, consistent with the Veteran's hearing aid 
settings and communication behavior, it does not appear that 
the ABR results are adequate for rating purposes, 
particularly because there are no speech recognition scores.  

Moreover, although E.I. reviewed the August 2007 ABR test 
results, she did not change her diagnosis from July 2007; 
however, she agreed that the Veteran's hearing loss was not 
severe to profound, and that there was a functional overlay.  
In light of E.I's comments, it appears that E.I's audiograms 
are not adequate for rating purposes either, although that is 
not altogether clear.  

Significantly, there is no explanation as how to treat a 
"functional overlay" when rating hearing loss.  In other 
words, there is no indication as to whether all or part of 
the functional overlay should be considered when rating the 
Veteran's hearing loss.  
The records indicate a functional overlay superimposed on an 
organic hearing loss; however, there is no opinion as to 
whether the functional overlay is psychogenic in nature, or 
whether the Veteran is malingering.  

Importantly, when it is not possible to separate the effects 
of service-connected and non-service-connected disabilities, 
such effects should be attributed to the service-connected 
condition.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  

Significantly, no examiner has tied in the earlier opinion 
regarding how the steroid use affected the hearing loss.  
Furthermore, the ABR results appear to show the extent of the 
organic hearing loss, but no explanation was provided as to 
whether those test results can be used in the same way as 
traditional audiometric findings in terms of the rating 
schedule.  Additionally, the ABR results do not include 
speech recognition.  As such, the August 2007 ABR testing, 
which appears to be the most accurate reflection of the 
organic hearing loss in terms of pure tone thresholds, is not 
adequate for rating purposes because it lacks speech 
recognition.  

The prior audiometric examinations from 2003 and 2004 that do 
not necessarily suggest a functional overlay are too remote 
in time to use for rating purposes, particularly given the 
Veteran's consistent complaints of a worsening hearing loss 
since that time.  Finally, no audio examiner has commented on 
how the Veteran's hearing loss affects his ability to perform 
activities of daily living and/or occupational functioning.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for 
hearing loss, not already associated with 
the claims file.  

2.  Schedule the veteran for a 
comprehensive VA audiological examination 
to determine the current nature and 
severity of the service-connected hearing 
loss.  If possible, an audiologist other 
than E.I. should perform the requested 
study.  The claims folder including a 
copy of this entire REMAND, must be made 
available to and reviewed by the 
examiner/audiologist in conjunction with 
the requested study.  The examiner in 
this regard should elicit from the 
veteran and record a full clinical 
history referable to the claimed hearing 
loss.  This should include specific time 
periods when the Veteran's hearing loss 
worsened, and whether he is aware that 
some of his previous examinations 
indicate a functional overlay.  The 
examiner should provide audiometric 
results adequate for rating the service-
connected hearing loss.  These results 
should include pure tone threshold 
averages and speech recognition scores 
using the CNC word list.  If there is a 
functional overlay present, the examiner 
should opine as to whether the functional 
overlay is likely psychogenic in nature, 
or whether it is the result of 
malingering.  Additionally, the examiner 
should opine as to the extent of the 
functional overlay, whether it should be 
included in rating the hearing loss, 
and/or whether it is not possible to 
separate the functional hearing loss from 
the organic hearing loss for rating 
purposes.  If the examiner opines that 
the ABR testing is the most accurate way 
to determine the Veteran's organic 
hearing loss, then it should be 
determined if these results are 
consistent with traditional testing 
results for rating purposes.  If there is 
no way to accurately obtain speech 
recognition scores given the functional 
overlay, this should be so stated by the 
examiner.  Finally, the examiner should 
review the prior examinations of record, 
and indicate whether he or she agrees or 
disagrees with the assessments provided.  
In doing so, the examiner should resolve 
any discrepancies between the prior 
examinations and provide current 
findings.  All findings must be reported 
in detail and all indicated testing must 
be accomplished.  

3.  Following completion of the 
development requested, readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

